DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 7-10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	With respect to claim 1, the claim recites a method for reducing the likelihood of emulsification occurring, it is unclear what range the term likelihood is meant to encompass. The scope of the claim is unclear.  The claim is therefore indefinite since the scope of the claims cannot be determined. 
 	Since claims 2-6 depend from clam 1, they contain essentially the same subject matter and are 
rejected for at least the same reason. 
 	With respect to claim 7, the claim recites a method for reducing the likelihood of emulsification occurring in response to a shock event, but it is unclear what range the term likelihood is meant to encompass and it is also unclear if the anti-shock is intended to be the shock event. The claim is confusing and the scope of the claim is unclear.  The claim is therefore indefinite and the scope of the claims cannot be determined. 


  	 

 	With respect to claim 20, the claim recites a method of separating an emulsion but does not disclose a separation step. Therefore it is unclear how the separation occurs.  The claim is therefore indefinite and the scope of the claims cannot therefore be determined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101866026 Yuichi.
 	With respect to claim 20, the Yuichi reference discloses the flowing two liquids into a cavity which would inherently create cavitation. The reference differs in that it does not expressly disclose a pump.
 	However one of ordinary skill in the art would recognize that pumps are well known in the art and are designed to flow water.  This is an off the shelf device that widely used and known. 
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yuichi reference and use a pump, since the use of a pump would result in it intended use of flowing the fluid.
Allowable Subject Matter


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON J ALLEN/Examiner, Art Unit 1774